EXHIBIT 10.1

 

WARRANT EXERCISE AGREEMENT

 

THIS WARRANT EXERCISE AGREEMENT (the “Agreement”) is made as of October 17, 2018
(the “Effective Date”) by and between AIRBORNE WIRELESS NETWORK (the “Company”)
and Sabby Volatility Warrant Master Fund, Ltd. (the “Warrant Holder”). Each of
the Company and the Warrant Holder may be referred to herein individually as a
“Party,” and collectively as the “Parties.”

 

WHEREAS, the Company issued certain shares of its Series A Convertible Preferred
Stock (“Preferred Stock”), Series 1 Warrants to purchase shares of its Preferred
Stock, which originally expired on August 29, 2018, extended to November 29,
2018 (the “Series 1 Warrants”), Series 2 Warrants to purchase shares of its
Preferred Stock, which expire on November 29, 2018 (the “Series 2 Warrants”) and
Series 3 Warrants to purchase shares of its Preferred Stock, which expire on May
29, 2019 (the “Series 3 Warrants,” together with the Series 1 Warrants and the
Series 2 Warrants, the “Warrants” and collectively with the Preferred Stock and
the Warrants, the “Securities”) in a public offering; and

 

WHEREAS, the Company and the Warrant Holder each agree to the exercise of
Warrants hereunder subject to certain conditions set forth hereunder;

 

NOW THERFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency thereof is mutually acknowledged, the
Parties agree as follows:

 

1. Exercise of Warrants. On the Effective Date or the first business day
immediately thereafter, the Warrant Holder shall exercise a minimum of $600,000
of its Series 3 Warrants, provided, however, as a condition to the Warrant
Holder’s obligations hereunder, the Company shall have received duly executed
lock-up agreements from all other holders of Securities, substantially in the
form of the Lock-Up Agreement (as defined below). The execution and delivery of
such duly executed lock-up agreements from each holder of Securities is a
condition precedent to the effectiveness of this Agreement, and a failure by the
other holders of the Warrants to deliver such lock-up agreements will render
this Agreement null and void ab initio and of no legal force and effect.

 

2. Lock-Up Agreements. Concurrently with the execution of this Agreement by all
of the Parties, the Warrant Holder shall execute and deliver a Lock-Up
Agreement, in substantially the form attached hereto as Exhibit A hereto (the
“Lock-up Agreement”), to the Company, pursuant to which the Warrant Holder
agrees not to sell or transfer its Warrants, shares of Preferred Stock or shares
of common stock of the Company (“Common Stock”) during the 60-day period
commencing on the date hereof, provided, however, that:

 



 

(a) during the 30-day period commencing on the date of the Warrant Holder’s
exercise under Section 1, the Warrant Holder will be permitted to freely
transfer any Warrants, shares of Preferred Stock and shares of Common Stock; and

 

 

 

 

(b) if (x) Ionic Ventures LLC does not exercise at least $600,000 of its
Warrants by the end of November 16, 2018; and (y) the Warrant Holder notifies
the Company by 5:00 p.m. on November 19, 2018, that it intends to exercise at
least $600,000 of its Warrants and does so on the immediately following business
day, then commencing on such date until the expiration of the Lock-Up Agreement,
the Warrant Holder will be permitted to freely transfer any Warrants, shares of
Preferred Stock and shares of Common Stock.



 

3. Amendment to the Series 1 and Series 2 Warrants. The Company and the Warrant
Holder hereby agree to amend the Series 1 Warrants and the Series 2 Warrants to
extend the expiration dates thereof to May 29, 2019. The Company shall
thereafter use commercially reasonable efforts to file and seek a declaration of
effectiveness of a post-effective amendment to the Company’s registration
statement on Form S-1 (Reg. No. 333-220295) so that the amended Series 1 and
Series 2 Warrants can be exercised and resold pursuant thereto.

 

4. Complete Agreement and Modifications. This Agreement represents the entire
agreement between the Parties with respect to the subject matter set forth
herein, and there are no understandings or agreements with respect thereto
except as specifically stated in this Agreement. This Agreement supersedes the
terms of any prior agreements between or among the Parties with respect to the
subject set forth herein. The terms of this Agreement may not be modified except
pursuant to a document signed by the Parties, and no right of any party may be
waived except pursuant to a document signed by the Party expressly waiving that
right.

 



  1

   



 

5. Binding Agreement. No Party may assign this Agreement or its rights and
obligations hereunder without the prior written consent of the other Parties.
This Agreement shall be binding upon, and inure to the benefit of, the Parties
and their respective successors and permitted assigns. By signing below, each
Party acknowledges that it has read this Agreement, has had an opportunity to
consult with its own independent counsel, and by signing below, voluntarily
accepts the terms of this Agreement.

 

6. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed in that State.

 

7. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.

 

8. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

9. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

 

10. Authority. By signing below, each signatory represents and warrants that
such signatory has the requisite authority to enter into this Agreement.

 

11. Representation as to Other Parties and Report of Form 8-K. The Company shall
file a Current Report on Form 8-K on or before 9:30 am ET on the trading day
immediately following the date hereof disclosing all material terms of this
Agreement and the material terms of any of the Lock-Up Agreements and
understandings and agreements with the other parties (written or otherwise) to
the Lock-Ups that were entered into in connection therewith.

 

[Signature Page Follows]

 



  2

   



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first set forth above.

 

 



SABBY VOLATILITY WARRANT MASTER FUND, LTD.

 

 

     

By:

/s/ Robert Grundstein

 

 

 

Name:

Robert Grundstein  

 

 

 

Its:

Chief Operating Officer of Investment Manager        

AIRBORNE WIRELESS NETWORK

 

 

 

By:

/s/ Michael J. Warren 

 

 

 

 

Name:

Michael J. Warren

 

 

 

 

Its:

Chief Executive Officer

 



 

 

[Signature Page to Warrant Exercise Agreement]

 



  3

   



 

Exhibit A

 

Form of Lock-Up Agreement

 

 



4



 